DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 1/14/2022. Claims 1-28 are currently pending and have been examined. The claim to foreign priority is acknowledged. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/4/22, with respect to the prior art rejection as seen below, have been fully considered but they are not persuasive. More specifically, applicant argues, “However, Xie has no teaching of identifying words that occur less than a threshold number of times or including such words in a token graph. Accordingly, Xie does not teach or suggest token graph generator instructions to cause generation of a token graph, the token graph including nodes based on a cluster of strings corresponding to a group of spam messages, the token graph including pivot nodes and non-pivot nodes, the non-pivot nodes corresponding to words that occur less than a threshold number of times in the group of messages, as set forth in claim 1. Thus, independent claim 1 and all  
However, the Examiner notes Xie explicitly teaches the lacking limitations, wherein it is clear that the prior art teaches of the pivot nodes corresponding to first words that occur more than a first threshold number of times (see previous office action, Xie paragraph [0047]), wherein his text string comprises words/keywords that are deemed frequent, defined by a frequent determination threshold, from the string set are identified. These are the interpreted anchor or pivot words and the other strings are also identified, wherein this inherently discloses the strings that failed to meet the frequency threshold. The Examiner further notes that the strings that failed to meet the frequency threshold are identified and utilized, they are identified and a regular expression is generated for these strings based on the fact that they fail to meet the threshold. Thus, the Examiner notes, Xie provides the required teaching (wherein the claimed language is not required verbatim) for the unambiguous and inherent binary teaching of identification of the frequent substrings (as the pivot nodes) and, thus the remaining strings or substrings are identified and processes as non-frequent substrings (as non-pivot nodes), based on the disclosed graph, wherein there are only two options available in the interpretation. Therefore, it is the Examiner’s 
Applicant’s arguments, with respect to the 35 U.S.C. 112(f) interpretation have been fully considered and are persuasive.  The claim interpretation of claim 1 has been withdrawn. 
Claim Objections
Claim 1 objected to because of the following informalities:  
In claim 1, line 3, “messages ;” should probably be - -messages;- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (Xie, US 2009/0265786). 
As per claim 1, Xie teaches an apparatus to generate an anti-spam signature, the apparatus comprising: 
interface circuitry to obtain a group of spam messages (Fig. 8, paragraphs [0020-0022, 0059-0060]- his identified spam emails, messages comprising known spam via spam traffic and grouped, and corresponding circuitry, and corresponding instructions hereinafter);

pivot engine instructions to cause identification of the pivot nodes in the cluster of strings (paragraph [0035]-his keywords, and frequent substrings identification, serving as the basis for the regex generation-the most frequent nodes are tagged or marked and interpreted as the pivot substrings); 
pivot applicator instructions to cause tagging of corresponding ones of the nodes of the token graph as the pivot nodes (ibid); and 

As per claims 2, 10, 18 and 22, Xie teaches the apparatus of claim 1, further including deployment interface circuitry to transmit the anti-spam signature to a device via a network to enable the device to identify spam messages based on the anti-spam signature (ibid-see above regex spam and signature discussion, Figs. 2, Fig. 8, see his system and device, paragraph [0054-0056, 0062, 0003-0007, 0016]-see his spam filtering based on signature discussion, via network communications). 
claims 3, 11, 19 and 23, Xie teaches the apparatus of claim 1, wherein the nodes of the token graph correspond to substrings of the cluster of strings (ibid-see paragraph [0036-0047]-his nodes and substrings discussion). 
As per claims 4, 12 and 24, Xie teaches the apparatus of claim 3, wherein positions of nodes of the token graph respectively correspond to positions of respective substrings of the cluster of strings (ibid-Fig. 6, paragraph [0047]-his sequence and ordered positions of the respective substrings, from the cluster of strings, each node in order in the token graph). 
As per claims 5, 13 and 25, Xie teaches the apparatus of claim 1, wherein a first node of the nodes corresponds to first substrings at a first position of the cluster of strings and a second node of the nodes corresponds to second substrings at the first position of the cluster of strings (ibid-see paragraphs [0037-0047], Fig. 6, his first and second node, each corresponding to first substrings, at a first position of the cluster of strings, and second node to second substrings at the first position of the cluster of strings). 
As per claims 6, 14 and 26, Xie teaches the apparatus of claim 1, further including a string converter instructions to convert strings of the cluster of strings into substrings, the token graph generator instructions to generate the token graph based on the substrings, the nodes of the token graph corresponding to the 
As per claims 7, 15 and 27, Xie teaches the apparatus of claim 3, wherein the substrings are first sub strings and further including a filter to filter out second sub strings with lengths that do not satisfy a threshold (ibid, paragraphs [0035, 0047]-his minimum string threshold, filtering out general substrings). 
As per claims 8, 16, 20 and 28, Xie teaches the apparatus of claim 1, wherein the regex converter instructions is to generate the anti-spam signature by: 
converting a first tagged node into a first single regular expression (Fig. 6, paragraphs [0037-0047]-his identified/tagged keywords as anchor points, converted into a first single regular expression); 
converting a second tagged node into a second single regular expression (ibid-his second anchor point, and subsequent anchor points, converted into a single regular expression); and 
converting multiple untagged nodes between the first tagged node and the second tagged node into a third single regular expression (ibid-his untagged nodes, between anchor points, converted into a third single regular expression), 
As per claim 9, claim 9 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, such that Xie teaches a non-transitory computer readable storage medium comprising instructions which, when executed, cause a machine to at least (paragraphs [0054-0060]): 
generate a token graph including nodes based on a cluster of strings corresponding to a group of messages that are known to be spam (ibid-see claim 1, corresponding and similar limitation); the token graph including non-pivot nodes (ibid), the non-pivot nodes corresponding to words that occur less than a threshold number of times in the group of messages (ibid); identify pivot nodes in the cluster of strings; tag corresponding ones of the nodes of the token graph as pivot nodes (ibid); and generate an anti-spam signature using: (a) substrings corresponding to the tagged nodes and (b) at least one substring corresponding to a node of the token graph that is not tagged as a pivot node (ibid). 
As per claim 17, claim 17 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, such that Xie teaches a method to generate an anti-spam signature, the method comprising (ibid-paragraph [0005, 
As per claim 21, claim 21 sets forth limitations similar to claim 1, and is thus rejected under similar reasons and rationale, wherein Xie teaches an apparatus to generate an anti-spam signature, the apparatus comprising:
memory (paragraphs [0059, 0060], Fig. 8);

processor circuitry to execute the instructions to (ibid):
generate a token graph, the token graph including nodes based on a cluster of strings corresponding to a group of spam messages (ibid-see claim 1, corresponding and similar limitation);
tag corresponding ones of the nodes of the token graph as pivot nodes (ibid), the token graph including non-pivot nodes, the non-pivot nodes corresponding to words that occur less than a threshold number of times in the group of messages (ibid); and
generate the anti-spam signature using: (a) substrings corresponding to the tagged nodes and (b) at least one substring corresponding to at least one of the non-pivot nodes (ibid).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
3/9/22